DETAILED ACTION
Status of Claims
Claims 1-8 and 12-23 are currently pending and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Claim Objections
The following claims are objected to because of the following informalities:
A.	Claim 4 is objected to because of the following informality: the claim should end with a period.  See MPEP § 608.01(m).
B.	Claim 18 is objected to because the term, “biocompatible modified starch” is used without any apparent consistency to the term “biocompatible hydrophilic hemostatic modified starch” in claims 2 and 19.
Appropriate correction is required.

Claim Rejections – 35 U.S.C. § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3-6 and 16 are rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , that applicant regards as the invention.
A.	Claim 3 is drawn to
3.	([...])  The method of claim 1, wherein said biocompatible sealant product comprises at least one of:
at least one of a biocompatible modified starch gel, a polysaccharide glue, a fibrin glue, a thrombin glue, and a bioglue; and
at least one sugar selected from polysaccharides, oligosaccharides and oligosaccharides, such as Pullulan polysaccharide, maltose, pre-gelatinized starch, Dextran, hydroxypropyl distarch phosphate, sodium carboxymethyl starch, crosslinked carboxymethyl starch, hydroxyethyl starch, oxidized starch, and grafted starch.
wherein the phrase, “such as Pullulan polysaccharide, maltose, pre-gelatinized starch, Dextran, hydroxypropyl distarch phosphate, sodium carboxymethyl starch, crosslinked carboxymethyl starch, hydroxyethyl starch, oxidized starch, and grafted starch” is indefinite.  A phrase using “such as” renders a claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
B.	Claim 4 is drawn to:
4.	([...])  The method of claim 1, wherein said biocompatible sealant product comprises at least one of:
at least one polymeric compound selected from N-butyl cyanoacrylate, PEG/PEO (polyethylene glycol/ polyethylene oxide), PVA (polyvinyl acetate), PVP (polyviny1 pyrrolidone);
at least one protein, such as corn peptide; and,
a material comprising a combination of two components to form a gel
wherein the phrase, “such as corn peptide” is indefinite.  A phrase using “such as” renders a claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Subsequent claims 5-6 depend on claim 4, and are thus, indefinite as well.
C.	Claim 4 recites “a material comprising a combination of two components to form a gel,” which is indefinite becauwse it is unclear as to whether “two components” refers to the previously recited “at least one polymeric compound” and “at least one protein,” or some other unrecited components.  In this regard, it is noted that the Board has held: “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.”  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (expanded panel).  
D.	Claim 16 is indefinite in the recitation, “said biocompatible hemostatic gel.”  There is insufficient antecedent basis for this limitation in the claim as no “biocompatible hemostatic gel” is recited in claims 1 and 8 from which claim 16 depends. See MPEP § 2173.05(e).  
Further clarification is required.

Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 7, 12-13, 15-16, 18-19 and 22 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by JI (US 2016/0339143 A1, Publ. Nov. 24, 2016; hereinafter, “Ji”).
Ji is directed to:
MODIFIED STARCH MATERIAL OF BIOCOMPATIBLE HEMOSTASIS
ABSTRACT
A modified starch material is arranged for biocompatible hemostasis, biocompatible adhesion prevention, tissue healing promotion, absorbable surgical wound sealing and tissue bonding, when applied as a biocompatible modified starch to the tissue of animals.  The modified starch material produces hemostasis, reduces bleeding of the wound, extravasation of blood and tissue exudation, preserves the wound surface or the wound in relative wetness or dryness, inhibits the growth of bacteria and inflammatory response, minimizes tissue inflammation, and relieves patient pain.  Any excess modified starch not involved in hemostatic activity is readily dissolved and rinsed away through saline irrigation during operation.  After treatment of surgical wounds, combat wounds, trauma and emergency wounds, the modified starch hemostatic material is rapidly absorbed by the body without the complications associated with gauze and bandage removal.
Ji, title & abstract.  In this regard, Ji teaches forming a starch-blood coagulation on a wounded tissue by applying a biocompatible modified starch:
9.  A method of forming a starch-blood coagulation on a wounded tissue of an animal, comprising a step of applying a biocompatible modified starch which is a hemostatic powder consisting essentially of biocompatible modified starch particles having water absorbency capacity not lower than 1 times its own particle weight and a molecular weight 10,000 Daltons or more and a grain diameter of 10 to 1000 μm, wherein the hemostatic powder has an adhesiveness sufficient that the hemostatic powder forms a starch-blood coagulation upon contacting the wounded tissue when being applied directly onto the wounded tissue of the animal, wherein said biocompatible modified starch contains one or more groups of pre-gelatinized starch, acid modified starch, oxidized starch, esterified starch, and cross-linked starch, wherein the biocompatible modified starch contains at least one carboxymethyl starch, hydroxyethyl starch, and cationic starch in pre-gelatinization modification.
10.  The method, as recited in claim 9, wherein the biocompatible modified starch particles have starch grains with grain diameter 30 to 500 μm, at least 95% starch grains in said hemostatic powder with a diameter 30 to 500 μm of in total, and a viscosity of a 6.67% suspension not lower than 30 mPas at 37° C.
Ji, claims 9-10.
Regarding independent claim 1 and the requirements:
1.	([...]) A method of using a combination of a biocompatible hemostatic product and a biocompatible sealant product to treat a bleeding wound within or on a mammal, comprising:
applying a first amount of said biocompatible hemostatic product to said bleeding wound; and,
applying a second amount of said biocompatible sealant product to the bleeding wound, wherein said first amount and said second amount in combination are sufficient to cause at least one of: hemostasis in said bleeding wound, wound sealing in said wound, reducing exudation of said bleeding wound, promoting tissue healing of said wound, protecting a surface of said wound, and avoiding infection of said wound.
Ji clearly teaches forming a starch-blood coagulation on a wounded tissue by applying a biocompatible modified starch (Ji, claims 9-10), whereby it is noted:
a “biocompatible modified starch contains one or more groups of pre-gelatinized starch, [...], [...], wherein the biocompatible modified starch contains at least one carboxymethyl starch, [...]” (Ji, claim 9) is:
“carboxymethyl starch” of claim 19,
“pre-gelatinized starch” of claim 18,
a “biocompatible modified starch” of claim 18,
a “biocompatible hydrophilic hemostatic modified starch” of claims 2 and 19, and
“biocompatible hemostatic product” of claims 1-2; and
“wherein said biocompatible modified starch contains one or more groups of pre-gelatinized starch, [...], wherein the [...], hydroxyethyl starch, and [...]” (Ji, claim 9) is 
“pre-gelatinized starch” of claims 3 and 18, and
a “biocompatible sealant product” of claims 1 and 3;
wherein “forming a starch-blood coagulation on a wounded tissue of an animal, comprising a step of applying a biocompatible modified starch [...], wherein the hemostatic powder has an adhesiveness sufficient that the hemostatic powder forms a starch-blood coagulation upon contacting the wounded tissue when being applied directly onto the wounded tissue of the animal” (Ji, claim 9) reads on the active step requirements of claim 1 for:
applying a first amount of said biocompatible hemostatic product to said bleeding wound; and,
applying a second amount of said biocompatible sealant product to the bleeding wound, wherein said first amount and said second amount in combination are sufficient to cause at least one of: hemostasis in said bleeding wound, wound sealing in said wound, reducing exudation of said bleeding wound, promoting tissue healing of said wound, protecting a surface of said wound, and avoiding infection of said wound.
Thus, Ji anticipates claims 1-3 and 18-19.
Regarding claim 7 and the requirements for:
7.	([...]) The method of claim 1, wherein said biocompatible hemostatic product is in the form of a powder and wherein particle sizes of said biocompatible hemostatic powder range from 1-4000 micrometers.
Ji teaches “wherein the biocompatible modified starch particles have starch grains with grain diameter 30 to 500 μm, at least 95% starch grains in said hemostatic powder with a diameter 30 to 500 μm of in total” (Ji, claim 10).  In this regard, it is noted that MPEP § 2131.03 states “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is 'anticipated' if one of them is in the prior art.”  Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).
Thus, Ji anticipates claim 7.
Regarding claims 12-13 and 15-16, it is noted that the requirements:
12.	([...]) The method of claim 7, wherein particles of said biocompatible hemostatic powder have a water absorbency capacity of more than five times of the particles' own weight.
13.	([...]) The method of claim 7, wherein particles of said biocompatible hemostatic powder have a water absorbency rate of up to 50% of the particles' full capacity within a first 30 seconds of contact with water.
[...]
15.	([...]) The method of claim 1, wherein said biocompatible sealant product is configured to adhere to the bleeding wound by formation of covalent bonds with tissue proteins.
16.	([...]) The method of claim 8, wherein said biocompatible hemostatic gel is adapted to gelatinize in approximately less than 3 minutes upon contact with the bleeding wound.
are functional requirements.  In this regard, it is noted that the structure, material or act in the claim that is connected to (i.e., performs) the recited function is the combination of recited elements of claim 1 and 7, which achieve the resulting absorbency, adherence and gelatinizing effects.  Therefore, the broadest reasonable interpretation (see MPEP § 2111 with respect to broadest reasonable interpretation) of the functional language is: an intended absorbency, adherence and gelatinizing effects effects of a composition that meets the structural requirements of claims 1 and 7.  Because this functional language merely recites the intended result of the recited structural limitations, it imposes no patentable distinction on the claim (i.e., the functional language is not further limiting beyond the noted structural limitations).  Therefore, one of ordinary skill in the art would understand that a composition meeting the structural requirements of claims 1 and 7 will achieve the intended result of the functional limitation[s] and fall within the boundaries of the claims.
Thus, Ji anticipates claims 12-13 and 15-16.
Regarding claim 22 and the requirements:
22.	([...])  The method of claim 1, wherein the second amount of said biocompatible sealant product is applied simultaneously with the first amount of the biocompatible hemostatic product to the bleeding wound.
Ji teaches “[a] method of forming a starch-blood coagulation on a wounded tissue of an animal, comprising a step of applying a biocompatible modified starch which is a hemostatic powder consisting essentially of biocompatible modified starch particles having water absorbency capacity not lower than 1 times its own particle weight and a molecular weight 10,000 Daltons or more and a grain diameter of 10 to 1000 μm, wherein the hemostatic powder has an adhesiveness sufficient that the hemostatic powder forms a starch-blood coagulation upon contacting the wounded tissue when being applied directly onto the wounded tissue of the animal, wherein said biocompatible modified starch contains one or more groups of pre-gelatinized starch, [...], wherein the biocompatible modified starch contains at least one carboxymethyl starch, hydroxyethyl starch, and [...]” (Ji, claim 9).
Thus, Ji anticipates claim 22.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-8 and 12-23 are rejected under 35 U.S.C. § 103 as being unpatentable over JI (US 2016/0339143 A1, Publ. Nov. 24, 2016; hereinafter, “Ji”).
The teachings of Ji, as set forth in the above rejection of claims 1-3, 7, 12-13, 15-16, 18-19 and 22 under 35 U.S.C. § 102 (a)(1) are hereby incorporated.  However, to the extent Ji DOES NOT TEACH a specific exemplary embodiment for claims 4-6, 8, 14, 17, 20-21 and 23, the requirements the4reof would be obvious per Ji’s broader disclosure.  See MPEP § 2123 [R-5] regarding the obviousness of rearranging a reference according to the teachings of that same reference.
Regarding claims 4-5 and the requirements:
4.	([...])  The method of claim 1, wherein said biocompatible sealant product comprises at least one of:
at least one polymeric compound selected from N-butyl cyanoacrylate, PEG/PEO (polyethylene glycol/ polyethylene oxide), PVA (polyvinyl acetate), PVP (polyviny1 pyrrolidone);
at least one protein, such as com peptide; and,
a material comprising a combination of two components to form a gel[.]
5.	([...])  The method of claim 4, wherein said at least one protein comprises a corn peptide.
Ji teaches an “pre-mixing the coagulant material with the modified starch directly before vacuum freeze drying process” (Ji, par. [0066]), wherein “the coagulant of the present invention comprises one or more combinations of the following group of blood coagulation factors [...], peptide, amino acid, [...]” (Ji, par. [0067]), which reasonably encompassed peptides sourced from corn, absent evidence to the contrary.
Thus, Ji renders claims 4-5 obvious.
Regarding clam 6 and the requirements:
6.	([...])  The method of claim 4, wherein said combination of two components to form the gel comprises at least one of 1) fibrin glue and bio-glue, 2) a PEG and PEG combination, 3) carboxymethyl starch and glycerol in combination with a medium molecular weight PVA solution, 4) carboxymethyl starch and soybean oil in combination with a low molecular weight PVA solution, and 5) carboxymethyl starch and glycerol in combination with a hydroxypropyl distarch phosphate (HPDSP) solution.
Ji teaches an “pre-mixing the coagulant material with the modified starch directly before vacuum freeze drying process” (Ji, par. [0066]), wherein “the coagulant of the present invention comprises one or more combinations of the following group of blood coagulation factors: thrombin, fibrin,, [...]” (Ji, par. [0067]) , which relates to fibrin glues that “consist of fibrinogen, thrombin, aprotinin and calcium chloride” (Ji, par. [0020]).  Ji also teaches “to strengthen the anti-inflammatory response, known antibiotic or other anti-pyrotic agents can be added to the modified starch during the manufacturing process to produce hemostatic powder, sponges and foams, hemostatic glues and gels, etc., all of which are suitable for topical and internal clinical applications” (Ji, par. [0181]), which is “1) fibrin glue and bio-glue” of claim 6.
Thus, Ji renders claim 6 obvious.
Regarding claim 8 and the requirements:
8.	([...]) The method of claim 1, wherein said biocompatible sealant product is in the form of a gel, glue, paste or liquid.
Ji teaches: “Another object of the present invention is to provide methods of producing the modified starch hemostatic composition and the technological formula to manufacture the modified starch in the following formats: powder, sponge, foam, gel, film and others.” (Ji, par. [0030]), which includes a “gel” of claim 8.
Thus, Ji renders claim 8 obvious.
Regarding claim 14 and the requirements:
14.	([...]) The method of claim 7, wherein particles of said biocompatible hemostatic powder have a molecular weight of 15,000 Daltons or more.
Ji teaches “[a] method of forming a starch-blood coagulation on a wounded tissue of an animal, comprising a step of applying a biocompatible modified starch which is a hemostatic powder consisting essentially of biocompatible modified starch particles having water absorbency capacity not lower than 1 times its own particle weight and a molecular weight 10,000 Daltons or more” (Ji, claim 9), e.g., “[t]he modified starch of the present invention has a molecular weight over 15,000 Daltons (for instance, 15,000-2,000,000 Daltons)” (Ji, par. [0049]).  See MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed numerical ranges.
Thus, Ji renders claim 14 obvious.
Regarding claim 17 and the requirements:
17.	([...]) The method of claim 1, wherein the bleeding wound is located in tissue of at least one of the mammal's respiratory tract, digestive tract, genital tract, and gastrointestinal tract.
Ji teaches:
[0071]	According to the present invention, the topical application of modified starch can be used as a hemostatic agent to manage and control bleeding wound surfaces in humans, mammals, birds, or reptiles, and the internal application for hemostasis of bleeding wound surfaces within human bodies, tissues and organs following surgical operations and trauma treatments, under open surgery or nasoscope, laryngoscope, endoscope and laparoscope.
(Ji, par. [0071]), wherein a nasoscope and laryngoscope for a human relates to “the mammal's respiratory tract” of claim 17.
Thus, Ji renders claim 17 obvious.
Regarding claims 20-21 and 23 and the rquirements:
20.	([...]) The method of claim 1, wherein applying said first amount and said second amount are repeated until complete hemostasis is achieved.
21.	([...]) The method of claim 1, wherein the second amount of said biocompatible sealant product is applied after applying the first amount of the biocompatible hemostatic product to the bleeding wound.
[...]
23.	([...]) The method of claim 1, wherein the second amount of said biocompatible sealant product is mixed with the first amount of the biocompatible hemostatic product prior to applying the mixture of the biocompatible hemostatic product and the biocompatible sealant product to the bleeding wound.
it is noted that MPEP § 2144.04 (IV)(C) states that changes in sequence of adding ingredients are obvious, absent evidence of new or unexpected results: "Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.).  See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)."  Therefore, absent evidence of new or unexpected results, the sequence of adding the first amount and second amount, as well as the number of time of application are considered obvious.
Thus, Ji renders claims 20-21 and 23 obvious.

Conclusion
Claims 1-8 and 12-23 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611